Citation Nr: 0530954	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by left ankle pain.

2.  Entitlement to service connection for disability 
manifested by chest wall pain.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.

5.  Entitlement to a rating in excess of 10 percent for left  
knee arthritis.

6.  Entitlement to an increased (compensable) rating for 
right leg shin splints.

7.  Entitlement to an increased (compensable) rating for left 
leg shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from August 1981 to August 
1985, and from January 1987 to January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran testified before the undersigned 
at a hearing held at the RO in July 2005.  He submitted 
additional evidence at the hearing, along with a waiver of 
any right to have the RO initially consider the evidence.

The issues of entitlement to service connection for 
disability manifested by left ankle and chest wall pain are 
addressed in the instant action.  The remaining issues listed 
on the title page of this action are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran does not have a left ankle disorder.

2.  The veteran does not have a chest wall disorder.


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by left 
ankle pain which is the result of disease or injury incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

2.  The veteran does not have a disability manifested by 
chest wall pain which is the result of disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2004 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  In this regard 
the Board points out that the veteran has attended VA 
examinations in connection with his appeal, but that no 
disability manifested by left ankle or chest wall pain has 
been clinically diagnosed. 
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
until after his claims were denied by the RO.  The record 
reflects, however, that the December 2002 and February 2003 
rating decisions advised him of the criteria for establishing 
service connection, and in particular the need for competent 
evidence of a current disability.  The January 2004 VA 
correspondence provided him with the notice contemplated by 
38 U.S.C.A. § 5103(a), and the record shows that his case was 
thereafter readjudicated in a March 2004 rating decision.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the rating decisions from which the current appeal originates 
did not affect the essential fairness of the adjudications.  
The prior adjudications were not prejudicial to the 
appellant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The veteran 
has neither alleged nor shown prejudice from any error in the 
timing or content of the VCAA notice.  Given the specificity 
of the VCAA notice, as well as the time afforded the 
appellant following the notice to respond, the Board finds 
that any error in the timing of the notice is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order for service connection to be granted for a claimed 
disability there must be competent evidence of the current 
existence of the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992). 

I.  Left ankle

Factual background

Service medical records show that the veteran complained in 
August 1989 of left ankle pain after a recent softball 
injury; he was diagnosed with rule out left ankle fracture 
versus sprain, but subsequent X-ray studies of the ankle were 
negative for any abnormalities.  The service medical records, 
including the report of the veteran's retirement examination, 
are silent for any further reference to left ankle 
complaints.

In November 2002, and while still in service, the veteran 
attended VA examinations in connection with his original 
application for VA benefits.  His complaints included left 
ankle pain.  Physical examination of the left ankle was 
negative for any abnormalities, and X-ray studies of the 
ankle were normal.  The examiner diagnosed bilateral ankle 
pain with a normal examination.

VA treatment records for November 2002 to December 2003 are 
silent for any left ankle complaints, but do note normal 
clinical findings with respect to the ankle in October 2003.

At an April 2003 VA orthopedic examination, the examiner 
noted that the veteran did not report any left ankle 
complaints.  X-ray studies of the left ankle were negative 
for any abnormalities.

At his July 2005 hearing, the veteran testified that he 
twisted his left ankle in service.  He explained that he 
treated the ankle himself in service, and that the ankle has 
been weak and painful since that time.

Analysis

Although service medical records show that the veteran was 
treated in August 1989 for left ankle complaints, X-ray 
studies were negative for any abnormalities, and the 
remaining service medical records are silent for any further 
findings or diagnosis of left ankle disability.  Moreover, 
there is no postservice medical evidence on file of a left 
ankle disorder.  X-ray studies have consistently demonstrated 
the absence of left ankle abnormalities, and the November 
2002 and April 2003 VA examiners did not provide a diagnosis 
of left ankle disability.  Although the November 2002 
examiner diagnosed left ankle pain, he did not diagnose an 
underlying pathology to account for the pain, and in fact 
described the examination of the ankle as normal.

The Board notes that the Court has had occasion to discuss 
what constitutes a disability.  The Court held that a 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  In this case, none of the competent 
evidence of record suggests that the veteran has an 
underlying left ankle disability.

Although the veteran himself believes that he has an 
underlying left ankle disorder, as there is no indication 
that he is qualified through education, training or 
experience to offer medical opinions, his opinions concerning 
medical diagnosis do not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).  

In short, there is no competent evidence of a left ankle 
disability.  In the absence of such evidence of the existence 
of a left ankle disability, the claim must be denied.  See 
Rabideau, supra.  

II.  Chest wall

Factual background

Service medical records show that the veteran complained in 
May 1987 of chest pain after a physical training exercise; he 
was diagnosed with hyperventilation.  In 1993 he again 
complained of chest pain.  A cardiac cause was ruled out 
after testing, and he was counselled as to possible gastric, 
esophageal, or pulmonary origins for his complaints.  In July 
1996 he complained of radiating chest pain; he was diagnosed 
with muscle spasm.  In August 2000 he reported chest 
soreness.  An electrocardiogram (EKG) was normal, and his 
complaints were attributed to a gastrointestinal source, or 
to angina; subsequent testing to identify any cardiac 
involvement was negative, and by December 2000 the veteran 
was using Zantac.  An EKG in December 2000 showed sinus 
bradycardia and arrythmia.  In 2002 he again complained of 
chest pain, which was attributed to a stress reaction.  A 
cardiology consultation revealed no abnormalities, other than 
sinus bradycardia on EKG.  The report of his retirement 
examination shows that he reported a history of chest pain.  
Chest X-ray studies showed calcified granulomatous disease, 
but no acute cardiopulmonary disease.  The examiner diagnosed 
the veteran with gastroesophageal reflux disease.

The veteran attended VA examinations in November 2002, prior 
to his retirement.  He reported undergoing evaluations 
intermittently for chest pain.  He denied any history of 
heart or lung disease.  Physical examination of the heart and 
lungs was normal.  Chest X-ray studies showed a calcified 
granuloma, but were negative for any acute cardiopulmonary 
abnormalities.  The examiner diagnosed chest wall pain.

On file are VA treatment records for November 2002 to 
September 2004, which are silent for any complaints of chest 
pain.  Chest X-ray studies in September 2003 showed stable 
findings without definite acute abnormalities or interval 
change.  The records contain a checklist completed in 
connection with knee surgeries in the latter part of 2003.  
The completing clinician noted the absence of angina, gastric 
reflux, or pulmonary problems.  A September 2004 entry 
indicates that the veteran had indigestion secondary to 
Motrin use.

At an April 2003 VA examination of the veteran, the examiner 
noted that the appellant did not have any history of 
hypertension or heart disease.  The veteran reported that he 
had spent his childhood in an area which the examiner noted 
likely exposed him to histoplasmosis.  No pulmonary 
abnormalities were identified on physical examination, and 
chest cage mobility was normal.  The examiner concluded that 
the calcified granuloma noted on X-ray studies was no more 
than the footprint of old healed histoplasmosis of no current 
clinical significance.

At his July 2005 hearing, the veteran testified that cardiac 
workups of his chest pain complaints have been negative, and 
that while at one point he was evaluated in service for a 
possible gastric origin of the complaints, no physician then 
or since has determined the source of the pain.  He indicated 
that he last sought treatment for chest pain in 2002.  He 
explained that his physicians have not suggested that 
indigestion from Motrin is responsible for the chest pain.  
He testified that the heartburn and indigestion he 
experiences is a separate pain from the chest wall pain for 
which he seeks compensation.  He noted that the medication he 
uses for indigestion has no effect on the chest pain.

Analysis

Although service medical records document several occasions 
during which the veteran complained of chest pain, his 
complaints were not attributed at any point to a chronic 
disorder.  Rather, his complaints were attributed to 
hyperventilation, stress, muscle spasm, or to gastric origin.  
More importantly, there is no postservice medical evidence on 
file of a chest wall disorder.  X-ray studies have 
consistently demonstrated the absence of any cardiopulmonary 
disease process, and the November 2002 and April 2003 VA 
examiners did not provide a diagnosis of chest wall 
disability.  Cardiac workup in service and thereafter has 
been negative for any suggestion of cardiovascular disease, 
and the veteran has not been diagnosed after service with any 
gastric disorder (although he experienced indigestion related 
to his Motrin use).  Although the November 2002 examiner 
diagnosed chest wall pain, he did not diagnose an underlying 
pathology to account for the pain.

Although chest X-ray studies have disclosed the presence of a 
granuloma in the veteran's lung, the April 2003 examiner 
indicated that the finding was of no clinical significance, 
and service connection for the granuloma was denied in an 
unappealed July 2003 rating decision.  More importantly, no 
physician has suggested that the veteran's chest wall 
complaints are associated with the granuloma.

As discussed previously, the Court has held that a symptom, 
such as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, supra.  In this case, none of the 
competent evidence of record suggests that the veteran has an 
underlying chest wall disability, or a disorder otherwise 
manifested by chest wall pain.

Although the veteran himself believes that he has an 
underlying chest wall disorder, as there is no indication 
that he is qualified through education, training or 
experience to offer medical opinions, his opinions concerning 
medical diagnosis do not constitute competent medical 
evidence.  Espiritu, supra.  

In short, there is no competent evidence of a chest wall 
disorder.  In the absence of such evidence of the existence 
of a chest wall disability, the claim must be denied.  See 
Rabideau, supra. 


ORDER

Entitlement to service connection for disability manifested 
by left ankle pain is denied.

Entitlement to service connection for disability manifested 
by chest wall pain is denied.


REMAND

The veteran contends that the initial evaluations assigned 
his right and left knee disorders, and his right and left 
shin splints, do not accurately reflect the severity of those 
disorders.  He also contends that his low back disorder 
originated in service.

The record reflects that while the veteran arguably has been 
informed of the information and evidence necessary to 
substantiate the knee and shin splint claims, he has not been 
adequately advised as to what evidence VA would obtain for 
him and of what information or evidence he was responsible 
for submitting in connection with those claims.  See 
Quartuccio, supra.  The Board points out that such notice is 
required in this case because he was never provided with VCAA 
notice prior to the grant of service connection for the 
referenced disorders.  Compare VAOPCGPREC 8-2003.  In order 
to ensure that the veteran receives the due process to which 
he is entitled, the Board finds that remand of the case is 
appropriate. 

With respect to the knee conditions in particular, the record 
reflects that he last attended a VA examination in connection 
with the claims in April 2003.  Several months following the 
examination, he underwent an arthroscopy and meniscectomy on 
each knee.  At his July 2005 hearing before the undersigned, 
he testified that his symptoms had worsened since the 
surgeries.

In light of the veteran's post-VA examination knee surgeries, 
and his testimony as to the worsening of his knee problems 
since April 2003, the Board finds that another VA orthopedic 
examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).

As to the bilateral shin splints, at an April 2003 
neurological examination, the veteran reported constant pain 
affecting the anterior aspect of  both legs; the examiner 
concluded that the appellant continued to experience residual 
disability from the shin splints.  At an April 2003 
orthopedic examination conducted several days later, he 
reported that he was no longer experiencing pain along his 
shins.  Physical examination did disclose the presence of 
tenderness along the medial and lateral joint lines.  At his 
July 2005 hearing, the veteran contended that his shin splint 
disorders had worsened since at least April 2003, in that he 
now experienced constant shin pain.

The Board notes that the veteran's shin splint disorders are 
currently evaluated under 38 C.F.R. § 4.73, Diagnostic Code 
5312.  That diagnostic code pertains to injuries involving 
Muscle Group XII.  Interestingly, neither the service medical 
records nor the post service records reference any muscle 
injury associated with the shin splints.  The Board notes 
that a potential alternative diagnostic code for the 
disorders is 38 C.F.R. § 4.71a, Diagnostic Code 5262, for 
impairment of the tibia and fibula.  Pertinent findings under 
that diagnostic code include malunion or nonunion of the 
tibia, with knee disability.

Given the Board's determination that further examination of 
the service-connected knee disorders is warranted, as well as 
the veteran's testimony concerning his current shin splint 
symptoms, and as the evaluation of the veteran's knees could 
potentially affect the evaluation for the shin splint 
disorders, the Board will remand the shin splint issues for 
VA examination as well.

Turning to the claim for service connection for low back 
disability, service medical records show that in January 1990 
the veteran reported experiencing low back pain; he was 
diagnosed with low back strain, but his symptoms resolved by 
the next month.  In February 1999 he reported radiating low 
back pain; he denied any history of trauma and was diagnosed 
with acute lumbosacral pain with spasm.  In December 2000 he 
was involved in a motor vehicle accident, following which he 
reported complaints of back soreness.  The report of his 
retirement examination records a diagnosis of chronic low 
back pain attributed to degenerative joint disease.

The veteran attended VA examinations in November 2002, at 
which time X-ray studies of the lumbosacral spine were 
normal, and he was diagnosed with low back pain with normal 
examination.  In July 2005 he submitted the report of a March 
2004 Magnetic Resonance Imaging (MRI) study of his 
lumbosacral spine.  This report reveals the presence of 
degenerative disc disease at L4-5, with a posterior central 
annular tear and foraminal narrowing.  The report also shows 
early facet osteoarthritis.

In light of the findings in service and the post-service 
medical evidence showing the existence of a current low back 
disability, the Board finds that a VA examination is 
necessary in this case to address the etiology of the low 
back disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002).

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claims for higher initial 
evaluations for right and left knee 
arthritis, and for right and left 
leg shin splints.  The letter should 
also specifically inform the veteran 
of which portion of the evidence is 
to be provided by the claimant, 
which part, if any, the RO will 
attempt to obtain on his behalf, and 
a request that the veteran provide 
any evidence in his possession that 
pertains to the instant claims.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
appellant which have not been 
secured previously. 

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the appellant and his 
representative of this, and ask them 
to provide a copy of the outstanding 
medical records.

4.  After completing the above 
actions, the veteran should be 
afforded a VA orthopedic examination 
by a physician with appropriate 
expertise to determine the nature 
and severity of the claimant's right 
and left knee arthritis; the nature 
and severity of the appellant's 
right and left leg shin splints; and 
the nature and etiology of the 
veteran's low back disability.  All 
indicated studies, including X-rays, 
MRIs, and range of motion studies in 
degrees, should be performed, and 
all findings should be reported in 
detail.  

In accordance with the latest AMIE 
worksheets for rating the service 
connected knee and shin splint 
disorders the examiner is to provide 
a detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and 
extent of any disability.  The 
extent of any right and left knee 
instability and subluxation should 
be noted.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups).  If feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.  

With respect to any low back 
disorder identified, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that the back disorder is 
etiologically related to service, or 
was present within one year of the 
veteran's discharge from service.  
The rationale for all opinions 
expressed should be provided.  The 
claims files, including a copy of 
this remand, must be made available 
to the examiner for review.  

5.  Thereafter, the RO must review 
the claims folders and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
report to ensure that it is in 
complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not 
granted in full the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to 
respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


